UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53555 Hibernia Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Louisiana 26-2833386 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 325 Carondelet Street New Orleans, Louisiana 70130 (Address of Principal Executive Offices) (Zip Code) (504) 522-3203 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer[ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of August 12, 2011, 1,032,667 shares of the Registrant’s common stock were issued and outstanding. Hibernia Bancorp, Inc. Form 10-Q Table of Contents PART I - FINANCIAL INFORMATION Page Item 1 -Financial Statements (Unaudited) 1 Item 2 -Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3 -Quantitative and Qualitative Disclosures About Market Risk 42 Item 4 -Controls and Procedures 42 PART II - OTHER INFORMATION Item 1 -Legal Proceedings 43 Item 1A -Risk Factors 43 Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3 -Defaults Upon Senior Securities 44 Item 4 -(Removed and Reserved) 44 Item 5 -Other Information 44 Item 6 -Exhibits 45 Signatures 46 Hibernia Bancorp, Inc. Consolidated Balance Sheets At June 30, At December 31, (Unaudited) (In Thousands) Assets Cash, Non-Interest Bearing $ $ Cash, Interest Bearing Total Cash and Cash Equivalents Certificates of Deposit Securities Available-for-Sale Loans Receivable, Net Accrued Interest Receivable Investment in FHLB Stock Investment in FNBB Stock Other Real Estate Owned, Net 60 Premises and Equipment, Net Deferred Income Taxes Prepaid Expenses and Other Assets Total Assets $ $ Liabilities and Equity Liabilities Deposits $ $ Advance Payments by Borrowers for Taxes and Insurance Accrued Interest Payable 12 3 Accounts Payable and Other Liabilities Total Liabilities Equity Preferred Stock, $.01 par value – 1,000,000 Shares Authorized; None Issued Common Stock, $.01 par value – 9,000,000 Shares Authorized; 1,113,334 Issued; 1,032,667 Shares Outstanding at June 30, 2011 and December 31, 2010 11 11 Additional Paid-In Capital Treasury Stock at cost – 80,667 shares at June 30, 2011 and December 31, 2010 ) ) Unallocated Common Stock held by: Employee Stock Ownership Plan (ESOP) ) ) Recognition and Retention Plan (RRP) ) ) Accumulated Other Comprehensive Income, Net of Tax Effects 60 80 Retained Earnings Total Equity Total Liabilities and Equity $ $ See notes to consolidated financial statements. 1 Hibernia Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (In Thousands, Except Per Share Data) Interest Income Loans Receivable Mortgage Loans $ Commercial Loans Consumer and Other Loans 3 2 7 5 Federal Funds Sold 1 2 Mortgage-Backed Securities 27 56 62 Investment Securities 3 2 7 Other Investments and Deposits 3 5 1 Total Interest Income Interest Expense Deposits Total Interest Expense Net Interest Income Provision for Loan Losses 23 10 38 10 Net Interest Income After Provision for Loan Losses Non-Interest Income Rental Income, Net of Related Expenses 16 26 43 57 Other Income 8 5 22 12 Total Non-Interest Income 24 31 65 69 Non-Interest Expenses Salaries and Employee Benefits Occupancy Expenses Data Processing 85 91 Advertising and Promotional Expenses 27 31 55 57 Professional Fees 48 85 Insurance Expense 10 10 18 22 Supplies and Stationery 16 25 28 37 Telephone and Postage 19 13 37 28 Supervision, Exams and Assessments 21 16 47 34 Directors’ Fees 13 14 26 26 Franchise and Shares Taxes 17 12 33 24 Other Operating Expenses 35 26 62 53 Total Non-Interest Expenses Income (Loss) Before Income Taxes 13 ) 51 ) Income Tax Expense (Benefit) 11 (4
